DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to claim objection, the claim objection of claims 1 and 5 have been withdrawn in light of claim amendment.

Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Gazi-Fletcher fails to teach “generating, by a blockchain node, a fresh key pair, having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction”.

The examiner respectfully disagree. Gazi teaches “generating, by a blockchain node, a fresh key pair”. Gavi discloses “the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. we assume that the genesis block B0 appears as a default initial block in any blockchain, associated with time 0. a blockchain protocol Π permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2]”. This shows the party interpreted as blockchain node, having pair of public and private keys. 
Fletcher further teaches “having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction”. Fletcher discloses “the nodes 102 that are 

Applicant argues Fletcher fails to teach blockchain node. That node 102 is not a blockchain node.
The examiner respectfully disagree. Fletcher does teach a blockchain node. Fletcher discloses “A congress may be an open-membership group which may be joined by any node in the blockchain network upon submission of sufficient stake to a pool associated with the congress [0010]”. Therefore, the node 102 is consider to be a blockchain node. Due to the fact a node in a blockchain environment. The claim does not set forth what a blockchain node encompass to be.

Applicant argues that the combination of Gavi-Fletcher fails to teach “signing, by the blockchain node, the transaction with a previous private key”.

The examiner respectfully disagree. Fletcher teaches “signing, by the blockchain node, the transaction with a previous private key. Fletcher discloses “The node 102 performing the method 400 may retrieve the private key share from storage and use the private key share in order to contribute towards signature generation. If a sufficient number of other congress members also use their 

Regarding claims 2 and 6, Applicant argues that the combination of Gavi-Fletcher fails to teach “deleting, by the blockchain node, the private key associated with the broadcasted transaction based upon receiving the indication that the broadcasted transaction is confirmed”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., which both require deletion of the private key share before a request or withdrawal can even be performed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Fletcher teaches “deleting, by the blockchain node, the private key associated with the broadcasted transaction based upon receiving the indication that the broadcasted transaction is confirmed”. Fletcher discloses “this confirmation may be performed by receiving attestation of deletion of the private key share. The remote attestation protocol may be used to obtain attestation to the deletion of the private key share previously held in the TEE [0119]. The node 102 may confirm that a private key share has been deleted by the requestor [0125]”. Fletcher shows deleting upon a confirmation. Node receives a request. The node confirms that a private key is deleted. The request is the confirmation to delete.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, recites “associating, by the blockchain node, the fresh public key with the blockchain node”. It is unclear what the fresh public key is associated with. Is the fresh public key associated with itself (“the blockchain node”) or by another element that has been not been introduced yet. The specification paragraph [0074] recites “user U 200a will delete its outdated secret key sk.sub.U and use (pk'.sub.U, sk'.sub.U) as its current key pair (S219)”. The specification does not indicated that the blockchain node being associated with anything nor how it associates nor what association encompasses or corresponds to. The claim is therefore rendered indefinite. 
For the purpose of art examination, it is being interpreted as the fresh public key associated with itself (“the blockchain node”). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 16, the subject matter not described in the specification as filed "associating, by the blockchain node, the fresh public key with the blockchain node" in claim 16 line 4. Applicant asserts on page 12 of the remarks that support for the new claims is found in [0083]-[0085] of the published specification. The examiner would like to remind the applicant that the claims needs to have to support in the originally filed specification [0073-0076] and not the published application. The word “associate” just appears 17 times in the specification. Out of those 17 hits, in paragraphs [0055] and [00086] recites, “the public key associated with the TEE signing key”. Nowhere in the specification recites “associating, by the blockchain node, the fresh public key with the blockchain node”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al. ("Stake-Bleeding Attacks on Proof-of-Stake Blockchains" hereinafter Gazi) in view of Fletcher et al. (US 20200074450 hereinafter Fletcher).

Re. claim 1, Gazi disclsoes a method for preventing posterior-corruption long-range attacks in a proof of stake blockchain protocol on a blockchain network (Gazi discloses a new class of long-range attacks against eventual-consensus PoS protocols, called stake-bleeding attacks. (in blockchain environment) [Page 86 Col 2 lines 9-18]), the method comprising:
 generating, by a blockchain node, a fresh key pair (the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. we assume that the genesis block B0 appears as a default initial block in any blockchain, associated with time 0. a blockchain protocol Π permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2](discloses blockchain node)); 
generating, by the blockchain node, the transaction having as an input an overall stake associated to an account of the blockchain node (feesΠ(E, i) denotes the total fees (as a fraction of total stake) of all new transactions that were created by Z in the slot i of execution E [Page 89 Col 1 lines 54-57]), and having, as an output, a transfer stake to be transferred to a second node's public key (rewardsΠ(C, i) denotes the total amount of coins that were created by the protocol Π and given to the party creating the block in the blockchain C in slot I [Page 89 Col 2 lines 1-5]), and a remaining account stake to be transferred to the fresh public key (Gazi teaches transfersX→Y(C, i) denotes the total amount transferred from parties in X to parties in Y on the blockchain C in slot I [Page 89 Col 2 lines 1-5]).
Although Gazi discloses public and private along with the transaction to the blockchain, Gazi does not explicitly teach but Fletcher teaches having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction (Fletcher teaches the nodes 102 that are identified as congress members cooperate to generate new private key shares and a new public key. The original key shares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key [0083]. the node 102 generates a private key share that is to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature for a transaction on behalf of the congress [0089]); 
signing, by the blockchain node, the transaction with a previous private key (Fletcher teaches The node 102 performing the method 400 may retrieve the private key share from storage and use the private key share in order to contribute towards signature generation. If a sufficient number of other congress members also use their respective private key to contribute towards signature generation, the signature is generated and a valid outgoing transaction may be broadcast [0093]); 
and broadcasting, by the blockchain node, the generated transaction to the blockchain network (Fletcher teaches the signature is generated and a valid outgoing transaction may be broadcast. When a miner 104 (FIG. 1) of the blockchain network 100 adds the transaction to a mined block which is added to the blockchain by consensus of the nodes 102 in the blockchain network 100 and the block is confirmed, the outgoing transaction is complete [0093]. Members may add their partial signature until a valid signature is obtained, at which point the transaction may be broadcast to the miners 104 of the proof-of-work blockchain network. The transaction transfers the digital assets to an address on the proof-of-work blockchain network which may be an address associated with the node who issued the request [0151]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi to include having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction; signing, by the blockchain node, the transaction with a previous private key; and broadcasting, by the blockchain node, the generated transaction to the blockchain network as discloses by Fletcher. One of ordinary skill in the art would have been motivated for the purpose of offer additional security to the blockchain or new features of the blockchain or which control the ownership over digital assets to maintain the integrity of the blockchain, for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains (Fletcher [0006] [0007]).

Re. claim 2, Gazi-Fletcher teach the method according to claim 1, the method further comprising: Although Gazi discloses blockchain node, Gazi does not explicitly teach but Fletcher teaches receiving, by the blockchain node, an indication that the broadcasted transaction is confirmed (Fletcher teaches a transaction that transfers the digital asset to the congress address may include a flag, identifier or other attribute which indicates the nature of the deposit being made [0062]); 
and deleting, by the blockchain node, the private key associated with the broadcasted transaction based upon receiving the indication that the broadcasted transaction is confirmed (Fletcher teaches this confirmation may be performed by receiving attestation of deletion of the private key share [0119]. the node 102 may confirm that a private key share has been deleted by the requestor [0125]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi to include receiving, by the blockchain node, an indication that the broadcasted transaction is confirmed; and deleting, by the blockchain node, the private key associated with the broadcasted transaction based upon receiving the indication that the broadcasted transaction is confirmed as discloses by Fletcher. One of ordinary skill in the art would have been motivated for the purpose of ensuring that private key shares of old members are unusable (Fletcher [0116]).

Re. claim 3, Gazi-Fletcher teach the method according to claim 1, Although Gazi discloses blockchain node, Gazi does not explicitly teach but Fletcher teaches wherein the transaction is signed with a most recent non-fresh private key (Fletcher teaches the scheme may be used to construct a valid signature without having to reconstruct a private key and without any party having to reveal their key share to another party [0066]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi to include wherein the transaction is signed with a most recent non-fresh private key as discloses by Fletcher. One of ordinary skill in the art would have been motivated for the purpose of offer additional security to the blockchain or new features of the blockchain or which control the ownership over digital assets to maintain the integrity of the blockchain, for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains (Fletcher [0006] [0007]).

Re. claim 5, Gavi discloses a blockchain node comprising cause to perform the following operations for preventing posterior-corruption long-range attacks in a proof of stake blockchain protocol in a blockchain network (Gazi discloses a new class of long-range attacks against eventual-consensus PoS protocols, called stake-bleeding attacks. (in blockchain environment) [Page 86 Col 2 lines 9-18]): 
generate a fresh key pair (Gazi teaches the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. we assume that the genesis block B0 appears as a default initial block in any blockchain, associated with time 0. a blockchain protocol Π permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2](discloses blockchain node)); 
generate a transaction having as an input an overall stake associated to an account of the blockchain node (feesΠ(E, i) denotes the total fees (as a fraction of total stake) of all new transactions that were created by Z in the slot i of execution E [Page 89 Col 1 lines 54-57]), and as output a transfer stake to be transferred to a second node's public key (Gazi teaches rewardsΠ(C, i) denotes the total amount of coins that were created by the protocol Π and given to the party creating the block in the blockchain C in slot I [Page 89 Col 2 lines 1-5]), and a remaining account stake to be transferred to the fresh public key (Gazi teaches transfersX→Y(C, i) denotes the total amount transferred from parties in X to parties in Y on the blockchain C in slot I [Page 89 Col 2 lines 1-5]).
Although Gazi discloses public and private along with the transaction to the blockchain, Gazi does not explicitly teach but Fletcher teaches a processor and a memory (Fletcher teaches the processor 210, memory 220 and interface device 230 may communicate with each other via a bus 240 [0048]), the memory comprising processor executable instructions that, when executed by the processor (a processor coupled to the interface device and a memory coupled to the processor. The memory has stored thereon computer executable instructions which, when executed, configure the processor to perform a method [0021][0048]), having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction (the nodes 102 that are identified as congress members cooperate to generate new private key shares and a new public key. The original key shares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key [0083]. the node 102 generates a private key share that is to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature for a transaction on behalf of the congress [0089]); 
sign the transaction with a previous private key (The node 102 performing the method 400 may retrieve the private key share from storage and use the private key share in order to contribute towards signature generation. If a sufficient number of other congress members also use their respective private key to contribute towards signature generation, the signature is generated and a valid outgoing transaction may be broadcast [0093]); 
and broadcast the generated transaction to the blockchain network (the signature is generated and a valid outgoing transaction may be broadcast. When a miner 104 (FIG. 1) of the blockchain network 100 adds the transaction to a mined block which is added to the blockchain by consensus of the nodes 102 in the blockchain network 100 and the block is confirmed, the outgoing transaction is complete [0093]. Members may add their partial signature until a valid signature is obtained, at which point the transaction may be broadcast to the miners 104 of the proof-of-work blockchain network. The transaction transfers the digital assets to an address on the proof-of-work blockchain network which may be an address associated with the node who issued the request [0151]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi to include having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction; signing, by the blockchain node, the transaction with a previous private key; and broadcasting, by the blockchain node, the generated transaction to the blockchain network as discloses by Fletcher. One of ordinary skill in the art would have been motivated for the purpose of offer additional security to the blockchain or new features of the blockchain or which control the ownership over digital assets to maintain the integrity of the blockchain, for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains (Fletcher [0006] [0007]).

Re. claim 6, rejection of claim 5 is included and claim 6 is rejected with the same rationale as applied in claim 2.

Re. claim 7, rejection of claim 5 is included and claim 7 is rejected with the same rationale as applied in claim 3.

Claim 16, Gazi-Fletcher teach the method according to claim 1, the method further comprising: Although Gazi discloses public and private along with the transaction to the blockchain, Gazi does not explicitly teach but Fletcher teaches deleting, by the blockchain node, the private key associated with the broadcasted transaction (Fletcher teaches this confirmation may be performed by receiving attestation of deletion of the private key share. the remote attestation protocol may be used to obtain attestation to the deletion of the private key share previously held in the TEE  [0119]. the node 102 may confirm that a private key share has been deleted by the requestor [0125]); and associating, by the blockchain node, the fresh public key with the blockchain node (Fletcher teaches The node 102 performing the method 400 pays into the congress public key at operation 404 by broadcasting a transaction of digital assets from a private account associated with the node 102 to a congress address (i.e., an address associated with the congress public key). More particularly, the node 102 broadcasts a transaction to transfer one or more digital assets to a public group address that is associated with the congress public key [0086]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi to include deleting, by the blockchain node, the private key associated with the broadcasted transaction; and associating, by the blockchain node, the fresh public key with the blockchain node as discloses by Fletcher. One of ordinary skill in the art would have been motivated for the purpose of offer additional security to the blockchain or new features of the blockchain or which control the ownership over digital assets to maintain the integrity of the blockchain, for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains (Fletcher [0006] [0007]).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al. ("Stake-Bleeding Attacks on Proof-of-Stake Blockchains", hereinafter Gazi) in view of Fletcher et al. (US 20200074450, hereinafter Fletcher), and in further view of Kaga et al. (US 20190238344, hereinafter Kaga).

Re. claim 4, Gazi-Fletcher teach the method according to claim 1, Although Gazi-Fletcer discloses deleting private keys, Gazi-Fletcher do not explicitly teach but Kaga teaches wherein the blockchain node generates a new fresh key pair for every transaction the blockchain node issues and deletes a previous fresh key pair when a previously broadcasted transaction is confirmed (Kaga teaches the user terminal 1300-A deletes the old key pair and public key certificate and registers the received new key pair and the public key certificate in the key storing unit 1091 (S511) [0255]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi-Fletcher to include wherein the blockchain node generates a new fresh key pair for every transaction the blockchain node issues and deletes a previous fresh key pair when a previously broadcasted transaction is confirmed as discloses by Kaga. One of ordinary skill in the art would have been motivated for the purpose of acquisition of biometric information after the administrator or the like of the blockchain system confirms identity of the user (Kaga [0257]).

Re. claim 8, rejection of claim 5 is included and claim 8 is rejected with the same rationale as applied in claim 4.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al. ("Stake-Bleeding Attacks on Proof-of-Stake Blockchains" hereinafter Gazi) in view of Fletcher et al. (US 20200074450 hereinafter Fletcher),  and in further view of Bankston et al. (US 20170161734 hereinafter Bankston).

Re. claim 9, Gazi-Fletcher teach the blockchain node according to claim 5, the instructions being configured to further cause the processor to perform the following operations: generating an initial key pair (Gazi discloses the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]).
Although Gazi-Fletcher discloses bitcoin and currency, Gazi-Fletcher do not explicitly teach but Bankston teaches purchasing digital currency and issuing a corresponding transaction on the blockchain network indicating that the blockchain node with the initial public key has an initial stake corresponding to the purchased digital currency (Bankston teaches If the digital currency is a non-fiat currency such as loyalty points, it may also be purchased using conventional forms of currency (e.g., fiat currency) and generated with a specific value [0022]. the issuer computer 106 may modify the exchange rate between the value of the data elements (e.g., digital currency) and a fiat currency from 10 points=$1.00 to 12 points=$1.00. In such embodiments, the issuer computer 106 may send the update rules message to the payment processor computer 110. The payment processor computer 110 may validate the update rules message using the public key associated with the first entity computer and corresponding to the private key. When the update rules message is validated, the payment processor computer 110 may update the master ledger database 110c to include a new rules entry including the modification to the rule [0129]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi-Fletcher to include purchasing digital currency and issuing a corresponding transaction on the blockchain network indicating that the blockchain node with the initial public key has an initial stake corresponding to the purchased digital currency as discloses by Bankston. One of ordinary skill in the art would have been motivated for the purpose of offering consumers payment alternatives that has greater efficiency, an indication that the generated ledger entry is a legitimate entry for a legitimate rule created by the issuer computer (Bankston [0004] [0126]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al. ("Stake-Bleeding Attacks on Proof-of-Stake Blockchains" hereinafter Gazi) in view of Fletcher et al. (US 20200074450 hereinafter Fletcher), and in further view of Jetzfellner (US 20210373521).

Claim 17, Gazi-Fletcher teach the method according to claim 1, the method further comprising: Although Gazi-Fletcher discloses transaction and blocks, Gazi-Fletcher do not explicitly teach but Jetzfellner teaches including, by the blockchain node, the transaction in a first block (Jetzfellner teaches B blocks comprises multiple transactions. The transaction can be confirmation transaction. [0273-0273]); 
and confirming, by the blockchain node, the transaction in a second block (B blocks comprises multiple transactions. The transaction can be confirmation transaction. Second block comprises multiple transactions. The transaction can be confirmation transaction [0273-0273]. The blockchain in (confirmation) transactions stored in blocks of the blockchain [0356]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi-Fletcher to include including, by the blockchain node, the transaction in a first block; and confirming, by the blockchain node, the transaction in a second block as discloses by Jetzfellner. One of ordinary skill in the art would have been motivated for the purpose of checking whether the confirmation transaction are available in data blocks (Jetzfellner [0017]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gazi et al. ("Stake-Bleeding Attacks on Proof-of-Stake Blockchains" hereinafter Gazi) in view of Fletcher et al. (US 20200074450 hereinafter Fletcher), and in further view of Baird (US 20200372015).

Claim 18, Gazi-Fletcher teach the method of claim 2, Although Gazi-Fletcher discloses publick key and amount of stake, Gazi-Fletcher do not explicitly teach but Baird teaches wherein confirmation of the broadcasted transaction is performed against the public key of the issuer and the amount of stake held by the public key of the issuer (Baird teaches transactions change and update the address book. The address book contains public key and amount of stake [0053]. Verifying the address book [0086]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed to modify the method and system disclosed by Gavi-Fletcher to include including, by the blockchain node, the transaction in a first block; and confirming, by the blockchain node, the transaction in a second block as discloses by Baird. One of ordinary skill in the art would have been motivated for the purpose of verify that the state proof is correct and that the distribute database truly contains the data (Baird [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trevethan (US 20200074464) discloses attaching a digital asset of a first party to an exchange platform by: a) computing a first shared key associated with the digital asset using a key of the first party and a first key of the exchange platform; and b) depositing the digital asset to a blockchain network by: 1) generating a funding transaction payable to any party from the digital asset using the first shared key; and 2) broadcasting the funding transaction to the blockchain network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496